Exhibit 10(c)

                           Shares   Date of Grant: January 2, 2009

RESTRICTED STOCK AWARD
CLIFF VESTING AWARDS
2004 OMNIBUS STOCK AND INCENTIVE PLAN
FOR DENBURY RESOURCES INC.
     RESTRICTED STOCK AWARD (“Award”) made effective January 2, 2009 (“Date of
Grant”) between Denbury Resources Inc. (the “Company”) and                     
(“Holder”).
     WHEREAS, the Company desires to grant to the Holder                     
Restricted Shares under and for the purposes of the 2004 Omnibus Stock and
Incentive Plan for Denbury Resources Inc. (the “Plan”);
     WHEREAS, in accordance with the provisions of Section 16(d) of the Plan,
the Restricted Shares will be issued by the Company in the Holder’s name and be
issued and outstanding for all purposes (except as provided below or in the
Plan) but held by the Company (together with the stock power set forth below)
until such time as such Restricted Shares are Vested by reason of the lapse of
the applicable Restrictions, after which time the Company shall make delivery of
the Vested Shares to Holder; and
     WHEREAS, the Company and Holder understand and agree that this Award is in
all respects subject to the terms, definitions and provisions of the Plan, and
all of which are incorporated herein by reference, except to the extent
otherwise expressly provided in this Award.
     NOW THEREFORE, in consideration of the mutual covenants hereinafter set
forth and for other good and valuable consideration, the parties agree as
follows:
1. Restricted Share Award. The Company hereby sells, transfers, assigns and
delivers to the Holder an aggregate of                      Restricted Shares
(“Award Restricted Shares”) on the terms and conditions set forth in the Plan
and supplemented in this Award, including, without limitation, the restrictions
more specifically set forth in Section 2 below, subject only to Holder’s
execution of this Award agreement.
2. Vesting of Award Restricted Shares. The Restrictions on the Award Restricted
Shares shall lapse (Award Restricted Shares with respect to which Restrictions
have lapsed being herein referred to as “Vested Shares”) and become
non-forfeitable on the occurrence of the earliest of the dates (“Vesting Date”)
set forth in (a) through (c) immediately below:

A-1



--------------------------------------------------------------------------------



 



  (a)   March 31, 2012;     (b)   the date of Holder’s death or Disability; and
    (c)   the date of Holder’s Separation if such Separation occurs after
Holder’s Retirement Vesting Date, provided that such date must be at least one
year from the Date of Grant.

     Notwithstanding any other provision to the contrary, if a Change of Control
occurs prior to the March 31, 2012, Holder will not be entitled to vest any of
the Restricted Shares and all rights of the Holder to any Award Restricted
Shares which have not become Vested Shares automatically, and without notice,
shall terminate and be permanently forfeited.
3. Restrictions — Forfeiture of Award Restricted Shares. The Award Restricted
Shares are subject to the Restriction that all rights of Holder to any Award
Restricted Shares which have not become Vested Shares automatically, and without
notice, shall terminate and shall be permanently forfeited on the date of
Holder’s Separation.
4. Withholding. On the date Award Restricted Shares become Vested Shares, the
minimum withholding required to be made by the Company shall be paid by Holder
to the Administrator in cash, or by delivery of Shares, which Shares may be in
whole or in part Vested Shares, based on the Fair Market Value of such Shares on
the date of delivery. The Holder, in his sole discretion, may direct that the
Company withhold at any rate which is in excess of the minimum withholding rate
described in the preceding sentence, but not in excess of the highest
incremental tax rate for Holder, and such additional directed withholding will
be made in the same manner as described in the preceding sentence except that
such additional directed withholding may only be paid in Shares which have been
previously acquired and have been held by Holder for at least six (6) months
prior to the date of delivery.
5. Issuance of Shares. Without limitation, Holder shall have all of the rights
and privileges of an owner of the Award Restricted Shares (including voting
rights) except that Holder shall not be entitled to delivery of the certificates
evidencing any of the Shares unless and until they become Vested Shares, nor
shall Holder be entitled to receive Restricted Share Distributions (i.e.
dividends) until they become Vested Shares. The Administrator shall deliver the
Vested Shares (reduced by the number of Vested Shares delivered to the
Administrator to pay required withholding under Section 4 above) to the Holder
as soon as reasonably possible following vesting. The Holder agrees to hold and
retain the required number of Vested Shares as specified in the Company’s stock
ownership guidelines, as potentially modified from time to time.

A-2



--------------------------------------------------------------------------------



 



6. No Transfers Permitted. The rights under this Award are not transferable by
the Holder otherwise than by will or the laws of descent and distribution, and
so long as Holder lives, only Holder or his or her guardian or legal
representative shall have the right to receive and retain Vested Shares.
7. No Right To Continued Employment. Neither the Plan nor this Award shall
confer upon the Holder any right with respect to continuation of employment by
the Company, or any right to provide services to the Company, nor shall they
interfere in any way with Holder’s right to terminate employment, or the
Company’s right to terminate Holder’s employment, at any time.
8. Governing Law. without limitation, This Award shall be construed and enforced
in accordance with and governed by the laws of delaware.
9. Binding Effect. This Award shall inure to the benefit of and be binding upon
the heirs, executors, administrators, successors and assigns of the parties
hereto.
10. Severability. If any provision of this Award is declared or found to be
illegal, unenforceable or void, in whole or in part, the remainder of this Award
will not be affected by such declaration or finding and each such provision not
so affected will be enforced to the fullest extent permitted by law.
     IN WITNESS WHEREOF, the Company has caused these presents to be executed on
its behalf and its corporate seal to be affixed hereto by its duly authorized
representative and the Holder has hereunto set his or her hand and seal, all on
the day and year first above written.
     Dated as of this 2nd day of January, 2009.

              DENBURY RESOURCES INC.
      By:           Gareth Roberts        President and CEO              By:    
      Phil Rykhoek        Sr. VP, CFO and Secretary   

A-3



--------------------------------------------------------------------------------



 



         

Assignment Separate From Certificate
     FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers
unto Denbury Resources Inc. the                      Shares subject to this
Award, standing in the undersigned’s name on the books of said Denbury Resources
Inc., and do hereby irrevocably constitute and appoint the corporate secretary
of Denbury Resources Inc. as attorney to transfer the said stock on the books of
Denbury Resources Inc. with full power of substitution in the premises.
          Dated                                         

         
 
 
 
Holder    

ACKNOWLEDGMENT
     The undersigned hereby acknowledges (i) my receipt of this Award, (ii) my
opportunity to review the Plan, (iii) my opportunity to discuss this Award with
a representative of the Company, and my personal advisors, to the extent I deem
necessary or appropriate, (iv) my understanding of the terms and provisions of
the Award and the Plan, and (v) my understanding that, by my signature below, I
am agreeing to be bound by all of the terms and provisions of this Award and the
Plan.
     Without limitation, I agree to accept as binding, conclusive and final all
decisions or interpretations (including, without limitation, all interpretations
of the meaning of provisions of the Plan, or Award, or both) of the
Administrator upon any questions arising under the Plan, or this Award, or both.
          Dated as of this                      day of
                                        , 200     .

         
 
 
 
Holder    

A-4